Beck, J.
1. The court did not err in overruling a general demurrer to the petition, the essential allegations of which are. indicated in the second headnote.
2. Where an equitable petition was brought, seeking a decree for reformation of a deed to land upon a valuable consideration, the defect in the instrument consisting in a failure to state the district, section, and county in which the land lies, after having set forth the numbers of the land lots comprising the tract sought to be conveyed, and where it was alleged that the grantee in such deed has been placed in possession and has made permanent and valuable improvements upon the land, and that the designation of the district, section, and county necessary to complete the description of the land was omitted by mistake upon the part of the scrivener, it being the intention of both parties at the time of the execution of the instrument that the description contended for should be inserted in the deed, and where upon the trial of the case these allegations were established by uneontroverted evidence, a verdict and decree granting the prayer for reformation followed necessarily, and the court was authorized under the evidence to direct a finding by the jury granting the relief sought.
3. The court did not err in admitting evidence submitted by the plaintiff to show the character and value of the improvements put upon the land.

Judgment affirmed,.


All the Justices concur, except Fish, G. J., absent.

Equitable petition. Before Judge Morris. Milton superior court. November 5, 1912.
J. P. Brooke, for plaintiffs in error. H. L. Patterson, contra.